*280Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bobby Gilbert appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1988 (2012) claims without prejudice for failure to properly exhaust his administrative remedies. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Gilbert v. Byars, No. 2:13-cv-02163-MGL, 2014 WL 4063020 (D.S.C. Aug. 14, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.